         Case 2:20-cr-00038-KS-MTP Document 34 Filed 03/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                           CRIMINAL NO. 2:20-cr-38-KS-MTP

DEMPSEY BRYAN LEVI

                              FINAL ORDER OF FORFEITURE
         Before this Court is the United States of America’s Motion for a Final Order of Forfeiture

[31]. Having reviewed the Government’s motion, this Court finds that it is well taken and should

be GRANTED. In support of its ORDER, the Court finds as follows:

         The Court entered Agreed Preliminary Order of Forfeiture [22] on Dempsey Bryan Levi,

forfeiting the following “Subject Property” to the United States pursuant to 18 U.S.C. §§

981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(c):

        Asset ID                                   Asset Description
     19-FBI-004599     $895,730.46 seized from Merchants and Marine Bank account number
                       9011525 in the name of Alvix Laboratories LLC
     19-FBI-004612     $28,383.94 seized from Merchants and Marine Bank
                       account number 9009958 in the name of The Gardens Pharmacy LLC

         The United States of America published notice via the internet at www.forfeiture.gov

including notice of this forfeiture and of the intent of the United States of America to dispose of

the Subject Property in accordance with the law and as specified in the Agreed Preliminary Order.

See Proof of Publication, ECF No. 31-1. The United States asserts that attempt was made to send

direct notice of forfeiture to all known potential claimants by certified mail, which advised them

of their right to petition the Court thirty (30) days from either receipt of notice or the last day of

publication for a hearing to adjudicate the validity of their alleged legal interest in the Subject

Property. See Proof of Service, ECF No. 31-2. No one filed a claim to any of the assets and the

deadline for doing so has expired.
       Case 2:20-cr-00038-KS-MTP Document 34 Filed 03/25/21 Page 2 of 2




       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

               1.      The Defendant Dempsey Bryan Levi had an interest in the Subject

Property that is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28

U.S.C. § 2461(c).

               2.      Final forfeiture judgment against the Subject Property is hereby entered

pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(7), and 28 U.S.C. § 2461(c).


       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title, and

interest to the Subject Property is hereby condemned, forfeited, and vested in the United States

of America, and shall be disposed of according to law; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO    ORDERED,        ADJUDGED,        AND      DECREED      this   ___25th____   day   of

_____March_________ 2021.



                                                       ____s/Keith Starrett_________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
